                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9           CATALIN PAMFILE,                                    CASE NO. C18-0985-JCC
10                               Plaintiff,                      ORDER
11                      v.

12           TEXAS ATTORNEY GENERAL,

13                               Defendant.
14

15           This matter comes before the Court sua sponte. On July 17, 2018, Magistrate Judge Mary
16   Alice Theiler recommended that this Court review Plaintiff’s complaint under 28 U.S.C. section
17   1915(e)(2)(B) prior to the issuance of a summons. (Dkt. No. 6 at 1.) Judge Theiler’s
18   recommendation followed her order finding that Plaintiff financially qualifies for in forma
19   pauperis (“IFP”) status. (Id.) The Court previously directed Plaintiff to file an amended
20   complaint, but he failed to do so. (Dkt. No. 8.)
21           Pursuant to section 1915(e)(2)(B), the Court must dismiss an IFP complaint if the action
22   fails to state a claim, raises frivolous or malicious claims, or seeks monetary relief from a
23   defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). “[A] complaint must
24   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
25   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
26   544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that


     ORDER
     C18-0985-JCC
     PAGE - 1
 1   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 2   alleged.” Iqbal, 556 U.S. at 678.

 3          In his complaint, Plaintiff alleges that the Texas Attorney General has “block[ed] my

 4   passport.” (Dkt. No. 1-1 at 5.) He seeks its release to “fix my health in Europe and to see my

 5   family in Europe.” (Id. at 3.) Plaintiff provides no further information on the nature of his

 6   allegations, the basis of the Court’s jurisdiction, or a legal theory supporting the relief he seeks.

 7   (See generally id.) Instead, Plaintiff refers the Court to voluminous exhibits regarding Plaintiff’s

 8   child support obligations, his medical records, his allegations of inadequate medical care by
 9   various actors, and his allegations of misdeeds by government actors including spying on citizens
10   and intentional food poisoning. (See generally Dkt. Nos. 1-2, 1-3, 1-4, 1-5, 1-6, 1-7.)
11          Even in applying the Ninth Circuit’s directive to construe pro se complaints liberally, the
12   Court cannot find that Plaintiff has stated a claim upon which relief can be granted. See Hebbe v.
13   Pliler, 627 F.3d 338, 342 (9th Cir. 2010). Further, Plaintiff failed to file an amended complaint
14   after given an opportunity by the Court. (Dkt. No. 8.) For those reasons, the Court DISMISSES
15   Plaintiff’s complaint without prejudice and without leave to amend.
16          DATED this 30th day of October 2018.




                                                            A
17

18

19
                                                            John C. Coughenour
20                                                          UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26


     ORDER
     C18-0985-JCC
     PAGE - 2
